DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the ground(s) that “it would not place an undue burden on the Examiner to search the subject matter of the claims of Groups I- IV as a search directed to one Group would likely yield results applicable to the other Group”. This is found persuasive because claims 18-20 have been amended to depend from claim 1 therefore the claims are directed to only one invention. 
Claim Objections
Claims 2-4, 12 and 18 are objected for the following informalities: 
	Claim 2 recites “the denitrified, reoxygenated water” in line 1; consider rephrasing to – the reoxygenated water – or something similar for clarity and consistency with other claim language.
	Claim 3 recites “the denitrified, reoxygenated water” in line 1; consider rephrasing to – the reoxygenated water – or something similar for clarity and consistency with other claim language. 
	Claim 4 recites “oxidizing or hydrolytically converting nitrogen in water comprising the nitrogen to form the water comprising the water-soluble form of nitrogen” in lines 1-3; consider rephrasing to -- oxidizing or hydrolytically converting the nitrogen in the water to form the water comprising the water-soluble form of nitrogen – or something similar for clarity purposes.
	Claim 12 recites “the immobilized bacteria on the substrate or growing the immobilized bacteria on the substrate” line 2; consider rephrasing to – the immobilized denitrifying bacteria on the porous substrate or growing the immobilized denitrifying bacteria on the porous substrate – or something similar for clarity and consistency with other claim language.
	Claim 18 recites “the denitrified, reoxygenated water” in line 12; consider rephrasing to – the reoxygenated water – or something similar for clarity and consistency with other claim language. 
	Claim 18 recites “nitrogen concentration” in line 13; consider rephrasing to – the total nitrogen concentration – or something similar for clarity and consistency with other claim language. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, 13, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “the oxidation or hydrolysis” in line 1. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires an oxidation or hydrolysis. 
	Claim 9 recites “adding nutrients, food, or a combination thereof, to the water” in lines 1-2. The claim is unclear because of “to the water”, it is unclear whether the nutrients are added to the deoxygenated water, the denitrified water, the reoxygenated water or any one of the water streams. In interest of advancing prosecution, it is interpreted that the nutrients can be added to any one of the water streams. 
	Claim 13 recites “the natural location” in line 2. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires a natural location. 
	Claim 17 recites “the natural environment” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires a natural environment. 
	Claim 19 recites “the local native environment” in line 5. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires a local native environment. 
	Claim 19 recites “wherein a denitrifying bacterial substrate comprises the denitrifying bacteria…” in lines 1-5; it is unclear which step in claim 1 is further limited. Is the “denitrifying bacterial substrate comprises the denitrifying bacteria” incorporated in the step of “exposing the deoxygenated water to denitrifying bacteria….” recited in claim 1 or a different step? In interest of advancing prosecution, it is interpreted that the limitations are further limiting the step of “exposing the deoxygenated water to denitrifying bacteria” recited in claim 1. 
	Claim 20 recites “wherein the denitrifying bacterial substrate is formed using a method comprising: deoxygenating water comprising a water-soluble form of nitrogen; and exposing the deoxygenated water to denitrifying bacteria on or within a porous substrate to grow or maintain immobilized bacteria on the porous substrate, to convert the water-soluble form of nitrogen in the water to nitrogen gas that is removed, and to form a denitrified water.” in lines 1-7; the claim is unclear because the method of forming the substrate is identical to steps of claim 1; are the steps of “deoxygenating water…” and “exposing the deoxygenated water…” repeated such that the substrate is formed or is the substrate formed after the steps of “deoxygenating…” and “exposing the deoxygenated water…” recited in claim 1 are performed or something different? In interest of advancing prosecution, it is interpreted that the substrate is formed after the steps of “deoxygenating…” and “exposing the deoxygenated water…” recited in claim 1 are performed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 7, 9-12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Olivier (US 2005/0133423).
	Regarding claim 1, Olivier teaches a method (process shown in Fig. 1) of denitrification of water (denitrification of water occurs because the process utilizes thiobacilus denitrificans bacteria and anaerobic conditions; see ¶62), the method comprising: 	
	deoxygenating water (“[s]tep 2 of the process…aerobic bacteria reduces levels of dissolved oxygen in the water…if not all, oxygen in the water is removed” therefore step 2 is a deoxygenation step; see ¶60) comprising a water-soluble form of nitrogen (nitrate; see ¶60); 
	exposing the deoxygenated water to denitrifying bacteria (“[f]ollowing the aerobic process step 2, anaerobic processing step 3 is next…utilizes oxidizing bacteria such as thiobacilus
denitrificans”; see ¶62) to convert the water-soluble form of nitrogen in the water to nitrogen gas (“anaerobic bacteria that will reduce nitrates to nitrogen gas”; see ¶8) that is removed and to form a denitrified water (“anaerobic processing step 3…by a process known as sulfur denitration”; see ¶62); and 
	reoxygenating the denitrified water (“step 8…will add oxygen”; see ¶81).
	Regarding claim 4, Olivier teaches the method of claim 1 further comprising oxidizing (“oxidizing”; see ¶67) or hydrolytically converting nitrogen in water (“reducing nitrates” in ¶67; reducing nitrates is a converting nitrogen step) comprising the nitrogen to form the water comprising the water-soluble form of nitrogen (i.e. nitrates).
	Regarding claim 7, Olivier teaches the method of claim 1, wherein the deoxygenating comprises treating with one or more deoxygenating compounds (“aerobic bacteria”; see ¶143), sulfite compounds, catalysts, heating, exposing to reduced pressure, sparging with a stripping gas, sonicating, contacting with a membrane contactor, or a combination thereof.
	Regarding claim 9, Olivier teaches the method of claim 1, adding nutrients (adding desirable nutrients; see ¶53), food, or a combination thereof, to the water.
	Regarding claim 10, Olivier teaches the method of claim 1, wherein the denitrifying bacteria is in solution, immobilized (the bacteria is immobilized because said bacteria is supported on a media of sulfur; see claim 43) or a combination thereof.
	Regarding claim 11, Olivier teaches the method of claim0 1, wherein the denitrifying bacteria is immobilized on a porous substrate comprising a synthetic substrate, a natural substrate (“media comprising sulfur”; see ¶156), a ceramic, a metal, a clay, a polymer, a natural mineral, rock, activated carbon, zeolite, cement, a ceramic foam, diatomaceous earth, silica, glass, charcoal, or a combination thereof.
	Regarding claim 12, Olivier teaches the method of claim 11, further comprising maintaining the immobilized bacteria (the bacteria is immobilized because said bacteria is supported on a media of sulfur; see claim 43), on the substrate (“media comprising sulfur”; see ¶156), or growing the immobilized bacteria on the substrate.
	Regarding claim 14, Olivier teaches the method of claim 1, wherein the denitrifying bacteria comprises Thiobacillus denitrificans (“Thiobacilus denitrificans”; see ¶10), Micrococcus denitrificans, a Serratia, a Pseudomonas, an Achromobacter, an alkaligenes, a bacillus, or a combination thereof.
	Regarding claim 16, Olivier teaches the method of claim 1, wherein the reoxygenating comprises aerating the denitrified water or sparging of oxygen-containing gas (“add oxygen to the water”; see ¶53) into the denitrified water.

Claim 13 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Olivier (US 2005/0133423) by evidence of Huang (US 2017/0362108).
	Regarding claim 13, Olivier teaches the method of claim 1, wherein the denitrifying bacteria (“Thiobacilus denitrificans”; see ¶10) is cultured from or identical to bacteria taken from soil (“[d]enitrification microorganisms are ubiquitous in the environment and can readily be obtained and selectively cultured from soil samples (e.g., dirt)” by evidence of Huang; Thiobacilius denitrificans are denitrification microorganisms therefore identical to bacteria taken from soil) in the natural location of the water containing the water-soluble form of nitrogen.

Claim 17 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Olivier (US 2005/0133423) by evidence of Cook (NPL – attached).
	Regarding claim 17, Olivier teaches the method of claim 1, wherein the water comprising the water-soluble form of nitrogen (i.e. nitrates), or an unoxidized or unhydrolyzed precursor thereof, is taken from a natural environment (“conditioning water for aquatic purposes in…brackish water”; see ¶2; brackish water appears naturally by evidence of Cook (NPL – attached)), further comprising returning the denitrified and reoxygenated water to the natural environment (“the water is returned to the aquarium”; see ¶9 and Fig. 1; the aquarium contains the brackish water). 

Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Eppler (USPN 4,970,000).
	Regarding claim 1, Eppler teaches the method of denitrification of water (method for biological denitrification of water; see title, ABS and Figs. 6a-6b), the method comprising: 	deoxygenating water (a stage for the elimination of oxygen; see C9/L42-50; vacuum degassing state; see C10/L1-5) comprising a water-soluble form of nitrogen (nitrate; see C9/L1-5); 
	exposing the deoxygenated water to denitrifying bacteria (denitrification bacteria; see C9/L43-47) to convert the water-soluble form of nitrogen (i.e. nitrate) in the water to nitrogen gas (“reducing the nitrate to gaseous nitrogen”; see C8/L1-10) that is removed and to form a denitrified water (“water that has been denitrified”; see C8/L39-42); and 	
	reoxygenating the denitrified water (introduction of gas and enrichment of water with oxygen; see C11/L1-5).
	Regarding claim 3, Eppler teaches the method of claim 1, wherein the denitrified, reoxygenated water has a nitrate concentration that is about 0.0 ppm to about 2 ppm (denitrification achievable to a nitrate content of < 1 mg/L; see C8/L33-37; 1 mg/L = 1 ppm). 
	Regarding claim 4, Eppler teaches the method of claim 1, further comprising oxidizing (ozone; see C10/L62-68) or hydrolytically converting nitrogen in water comprising the nitrogen to form the water comprising the water-soluble form of nitrogen (i.e. nitrates).
	Regarding claim 5, Eppler teaches the method of claim 1, wherein the oxidation or hydrolysis comprises treatment with acid, base, ferrate, ozone (ozone; see C10/L62-68), ferric chloride, potassium permanganate, potassium dichromate, potassium chlorate, potassium persulfate, sodium persulfate, perchloric acid, peracetic acid, potassium monopersulfate, hydrogen peroxide, sodium hypochlorite, potassium hypochlorite, or a combination thereof.
	Regarding claim 9, Eppler teaches the method of claim 1, adding nutrients (add the nutrients; see C4/L43-47 and C10/L10-20), food, or a combination thereof, to the water.
	Regarding claim 10, Eppler teaches the method of claim 1, wherein the denitrifying bacteria is in solution (sand bed is mixed with a solution containing denitrification bacteria; see C8/L50-55), immobilized, or a combination thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Rittmann (USPN 7,384,554).
	Regarding claim 2, Olivier teaches the method of claim 1.	
	Olivier does not teach wherein the denitrified, reoxygenated water has a nitrogen concentration of about 0.0 ppm to about 2 ppm total nitrogen.
	In a related field of endeavor, Rittmann teaches methods for total nitrogen removal from waste streams (see Entire Abstract) wherein a nitrogen concentration of about 0.0 ppm to about 2 ppm total nitrogen (“less than about 2mg/l” see C3/L55-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the total nitrogen concentration of Olivier by selecting a total nitrogen concentration of <2ppm as disclosed by Rittmann because one of ordinary skill in the art would have been motivated to provide an effluent stream in accordance with applicable state and federal regulatory requirements (Rittmann, see C3/L55-60). 

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423).
	Regarding claim 3, Olivier teaches the method of claim 1, wherein the denitrified, reoxygenated water has a nitrate concentration that is about 0.0 ppm to about 2 ppm (nitrate levels at outlet from about 0-5 ppm; see ¶69).
	The examiner takes note of the fact that the prior art range of 0-5 ppm completely encompasses the claimed range of 0-2 ppm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 5, Olivier teaches the method of claim 1.
	Oliver further discloses an alternative embodiment (process shown in Fig. 21a) wherein the oxidation or hydrolysis comprises treatment with acid, base, ferrate, ozone (a gas comprising ozone; see ¶175), ferric chloride, potassium permanganate, potassium dichromate, potassium chlorate, potassium persulfate, sodium persulfate, perchloric acid, peracetic acid, potassium monopersulfate, hydrogen peroxide, sodium hypochlorite, potassium hypochlorite, or a combination thereof.
	While Oliver discloses the all claimed features, Oliver does not disclose said oxidation treatment with ozone in the process embodiment shown in Fig. 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process shown in Fig. 1 of Olivier by incorporating an oxidation treatment with ozone as disclosed by an alternative embodiment shown in Fig. 21a of Olivier because ozone will make the system more efficient and reduce or eliminate sulfate (Olivier, see ¶178). 
	Regarding claim 6, Olivier teaches the method of claim 1, wherein the deoxygenated water has an oxygen concentration of about 0 ppm to about 0.3 ppm (the dissolved oxygen content entering the denitration chamber is between 0-2 ppm; see ¶67).
	The examiner takes note of the fact that the prior art range of 0-2 ppm completely encompasses the claimed range of 0-0.3 ppm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Suzuki (US 2018/0016169).
	Regarding claim 8, Olivier teaches the method of claim 1, wherein the deoxygenating comprises exposing the water comprising the water-soluble form of nitrogen to one or more sulfite compounds (“oxidizing sulfur”; see ¶67; sulfite is a sulfur oxoanion, a sulfur oxide and a divalent inorganic anion).
	Olivier does not teach the step of exposing water to a metal catalyst during the deoxygenating step.
	In a related field of endeavor, Suzuki teaches a microbial fuel cell system capable of simultaneously treating, nitrifying and denitrifying organic matter contained in a liquid to be treated (see ¶6) comprising the step of exposing water to a metal catalyst (“transition metal oxide-based catalyst”; see ¶35) during the deoxygenating step (“oxygen reduction”).
	It would have been obvious to on one of ordinary skill in the art before the effective filing date of invention to modify the method of Olivier by incorporating the step of exposing water to a metal catalyst during the deoxygenating step as disclosed by Suzuki because said catalyst promotes the oxygen reduction by oxygen, hydrogen ions and electrons (Suzuki, see ¶27). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Huang (US 2017/0362108).
	Regarding claim 15, Olivier teaches the method of claim 1.
	Olivier does not teach wherein said denitrifying bacteria is chosen from Pseudomonas stutzeri, Pseudomonas denitrificans, Pseudomonas aeruginosa, and combinations thereof.
	In a related field of endeavor, Huang teaches a water treatment system and method (see Entire Abstract) comprising pseudomonas denitrificans (see ¶64). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the denitrifying bacteria (Thiobacilus denitrificans) of Olivier with the denitrifying bacteria (Pseudomonas denitrificans) of Huang because it is the simple substitution of one known denitrifying bacteria means with another known denitrifying bacteria means obviously resulting in a suitable bacteria to treat wastewater with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Gaudreault (WO 2018/141071) and further in view of Rittmann (USPN 7,384,554).
	Regarding claim 18, Olivier teaches the method of claim 1, the method further comprising: providing the water (a process for conditioning aquarium water; see ¶8) comprising the water-soluble form of nitrogen (i.e. nitrates), the providing comprising taking water comprising a soluble form of nitrogen from a source, and optionally oxidizing or hydrolyzing at least some of the nitrogen to form nitrate (this step is optional); wherein the reoxygenating comprises reoxygenating the denitrified water to an oxygen concentration of about 1 ppm to about 20 ppm (dissolved oxygen content in aquariums is ~ 5ppm; see ¶61; it is suggested that when oxygen is added in step 8, the oxygen level will be returned to the normal condition).
	Olivier does not teach that said water comprising (1) a total nitrogen concentration of less than or equal to 20 pp and (2) wherein the denitrified, reoxygenated water has a total nitrogen concentration that is less than the nitrogen concentration of the water from the source and that is about 0.0 ppm to about 2 ppm total nitrogen.
	In a related of endeavor, Gaudreault teaches a media for use in wastewater treatment (see ¶34) comprising a total nitrogen concentration of less than or equal to 20 ppm (11.2 – 24 ppm total nitrogen; see ¶121) in the providing step (“influent”; see ¶121). 
	The examiner takes note of the fact that the prior art range of 11.2-24 ppm overlaps the claimed range of ≤20 ppm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify method of Olivier by selecting a total nitrogen concentration between 11.2 – 24 ppm in the providing step as disclosed by Gaudreault because one of ordinary skill in the art would to select a suitable waste stream to treat and the method of Olivier is open to treating waste streams of any initial concentration. 
	The combination of references does not teach (2). 
	In a related field of endeavor, Rittmann teaches methods for total nitrogen removal from waste streams (see Entire Abstract) wherein a nitrogen concentration of about 0.0 ppm to about 2 ppm total nitrogen (see C3/L55-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the total nitrogen concentration of Olivier by selecting a total nitrogen concentration of <2ppm as disclosed by Rittmann because one of ordinary skill in the art would have been motivated to provide an effluent stream in accordance with applicable state and federal regulatory requirements (Rittmann, see C3/L55-60). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Sheldon (CA 2673319).
	Regarding claim 19, Olivier teaches the method of claim 1, wherein a denitrifying bacterial substrate (“media comprising sulfur”; see Abstract, lines 4-7) comprises the denitrifying bacteria (i.e. thiobacilus denitrificans bacteria), the denitrifying bacterial substrate comprising a substrate; and immobilized bacteria (the bacteria is immobilized because said bacteria is supported on a media of sulfur; see claim 43) on the substrate (i.e. media comprising sulfur), the bacteria cultured from or identical to anaerobic denitrifying bacteria in the local native environment (thiobacilus denitrificans bacteria are anaerobic denitrifying bacteria therefore identical to anaerobic denitrifying bacteria in the local native environment). 
	Olivier does not teach that said substrate (media comprising sulfur) is porous. 
	In a related field of endeavor, Sheldon teaches a reactor for aquarium filtration (see Entire Abstract) comprising an interactive zone containing both elemental sulphur and a supply of porous media to accommodate the type of bacteria that reduce nitrate to nitrogen gas (see pg. 10, lines 1-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the media (comprising sulfur) of Olivier with the porous media (comprising sulfur) of Sheldon because said media provides the benefit of abundant real estate for denitrifying bacteria and sulfur as a food source (Sheldon, see pg. 11, lines 33-44). 
	Regarding claim 20, Olivier teaches the method of claim 19, wherein the denitrifying bacterial substrate (“media comprising sulfur”; see Abstract, lines 4-7) is formed using the method comprising deoxygenating water comprising a water-soluble form of nitrogen; and exposing the deoxygenated water to denitrifying bacteria (i.e. thiobacilus denitrificans bacteria) on or within a substrate to grow or maintain immobilized bacteria on the substrate, to convert the water-soluble form of nitrogen (i.e. nitrate) in the water to nitrogen gas that is removed, and to form a denitrified water (i.e. sulfur denitration).
	Olivier does not teach that said substrate (media comprising sulfur) is porous. 
	In a related field of endeavor, Sheldon teaches a reactor for aquarium filtration (see Entire Abstract) comprising an interactive zone containing both elemental sulphur and a supply of porous media to accommodate the type of bacteria that reduce nitrate to nitrogen gas (see pg. 10, lines 1-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the media (comprising sulfur) of Olivier with the porous media (comprising sulfur) of Sheldon because said media provides the benefit of abundant real estate for denitrifying bacteria and sulfur as a food source (Sheldon, see pg. 11, lines 33-44). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eppler (USPN 4,970,000).
	Regarding claim 6, Eppler teaches the method of claim 1, wherein the deoxygenated water has an oxygen concentration of about 0 ppm to about 0.3 ppm (the oxygen content lowered to approximately 0.3 mg O2/liter; see C9/L55-65; 1 mg/L = 1 ppm).
	The examiner takes note of the fact that the prior art point of 0.3 ppm overlaps the claimed range of 0-0.3 ppm at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778